Exhibit 10.19

 

LOGO [g652998ex10_19logo.jpg]

EMPLOYMENT AGREEMENT

THE UNDERSIGNED:

 

1. FORRESTER RESEARCH B.V., a private limited liability company with its
registered and business offices at Rijnsburgstraat 9-11, 1059 AT Amsterdam, The
Netherlands, for this purpose duly represented by Michael A. Doyle, hereinafter
referred to as “the Employer”;

and

 

2. Dennis van Lingen, Lunette 8 2141 MX Vijfhuizen, The Netherlands, hereinafter
referred to as “the Employee”;

AGREE AS FOLLOWS:

 

Article 1. Commencement, position, term, notice and termination

 

1. The initial employment began on 1 August 2000. With effect from 1 October
2013 (the “Effective Date”), the Employee shall have the position of Chief
Product Officer and Chief Europe Middle East and Africa (“EMEA”) Officer of the
Forrester Research group of companies (the “Affiliated Companies”), of which
both Forrester Research, Inc. and the Employer are members. The Employee will
report to the Chief Executive Officer of Forrester Research, Inc. The Employer
reserves the right, within the limits of what is considered reasonable, to make
changes to the Employee’s position.

 

2. This Employment Agreement (“Agreement”) is entered for an indefinite period
of time and may be terminated as at the end of a calendar month by either party
by notice given in writing observing the statutory term of notice.

 

3. The Agreement shall in any event terminate, with no requirement for a notice
period to be given, on the first day of the month following the month in which
the Employee reaches the pensionable age.

 

4. The Employee’s employment is subject to and conditional upon the Employee
being entitled to work in the Netherlands. The Employee provided the Employer
with the required documents (i.e. copy of passport etc.) and will notify the
Employer in case of any changes in his entitlement to work in the Netherlands.

 

Article 2. Employment address, working hours and duties

 

1. The duties shall be carried out at the Employer’s premises at Rijnsburgstraat
9-11 in Amsterdam or at any other location to be determined by the Employer
within the greater metropolitan area of Amsterdam. Should this address change or
should the Employer for business reasons decide on another location in the
Netherlands, the place of work may change and the Employer reserves the right to
transfer the Employee either temporarily or permanently to any alternative place
of work in the Netherlands, including any office premises, having due
consideration for personal and domestic circumstances.



--------------------------------------------------------------------------------

LOGO [g652998ex10_19logo.jpg]    - 2 -   

 

2. The working week shall run from Monday to Friday. The usual office hours
shall run from 8:30 a.m. to 5:30 p.m., with one hour off for lunch.

 

3. In view of the nature of the work, flexibility is expected from the Employee
with respect to working outside of the usual office hours and/or over and above
the usual working hours. The Employee covenants that, at the Employer’s request,
the Employee shall work overtime and/ or outside the normal working hours
whenever a proper performance of duties so requires. With respect to said
overtime, no remuneration shall be paid.

 

4. The Employee shall within the boundaries of his position, perform the duties
assigned by the Employer management.

 

5. The Employee shall also perform, within the boundaries of his position, the
functions reasonably assigned to the Employee by the Employer for any member of
the Affiliated Companies. Such functions shall be governed by the terms and
conditions contained in this Agreement and shall not entitle the Employee to any
further remuneration.

 

6. For the purposes of this Agreement, an “Affiliated Company” is any entity
controlling, controlled by or under common control with the Employer.

 

Article 3. Salary, holiday and benefits

 

1. The Employee shall receive a fixed base salary of € 262,987.00 gross on an
annual basis (“Annual Base Salary”), prorated to the Effective Date, to be paid
in twelve equal monthly instalments, payable in arrears on the last day of every
calendar month. The Employee’s 8% holiday allowance is included in this amount.

 

2 The Employee is also eligible (provided he is employed by the Employer or an
Affiliated Company through the last working day of the calendar year) for
additional variable compensation (“the Additional Variable Compensation”) in
accordance with the Forrester Research, Inc. Amended and Restated Executive Cash
Incentive Plan (“the Plan”). For the period January 1, 2013 through the
Effective Date, the Employee’s annualized target Additional Variable
Compensation is €98,007.00 gross. As of the Effective Date, the Employee’s
annualized target Additional Variable Compensation is €112,708.00 gross. The
Employee acknowledges that Forrester Research, Inc. has reserved the right to
change the terms and conditions of the Plan, or to cease operation of the Plan,
at any time in order to reflect business goals. The exact amount of Additional
Variable Compensation earned, if any, will be measured and determined annually
in accordance with the Plan. As a result, the Employee may earn more or less
than any targeted amount.

 

3. The Employee’s Annual Base Salary will be reviewed at least once each year
but neither the Employer nor any Affiliated Company shall be under any
obligation to increase it following any such review. The award of any increase
and the amount of any such increase will be at the Employer’s sole discretion.

 

4.

Subject to the approval of the Compensation and Nominating Committee of the
Board of Directors of Forrester Research, Inc., the Employee shall be granted on
the Effective Date an option to purchase 10,000 shares of the common stock of
Forrester Research, Inc. with an exercise price equal to the closing price of
such common stock on the grant date pursuant to the Forrester Research, Inc.
Amended and



--------------------------------------------------------------------------------

LOGO [g652998ex10_19logo.jpg]    - 3 -   

 

  Restated 2006 Equity Incentive Plan. Any further grants of equity awards under
such Plan or any similar plan are at the discretion of said Board of Directors
or committee thereof.

 

5. The Employee shall be entitled to 25 days paid holiday for each full calendar
year, in addition to normal public holidays that the Employer observes. The
Employee’s holiday entitlement should be taken in the year in which the holidays
are accrued.

 

6. The Employer shall reimburse the Employee for the income-related contribution
for medical insurance (zorgverzekering). The payments will be made directly
through payroll, as the Employer’s contribution is subject to tax deductions. In
addition, the Employer shall make a contribution towards the Employee’s annual
nominal premium for health care, which is subject to tax deductions. The
Employee will provide the Employer with a copy of his health insurance policy.

 

7. The Employee will continue to participate in the Employer’s collective
pension insurance, if and as soon as the Employee meets the relevant
requirements (eligibility requires the Employee to be 21 years or older). The
costs involved in the pension shall be divided between the Employer and Employee
in accordance with the pension provisions as laid down in the pension scheme.
The Employee authorises the Employer to withhold the Employee’s contribution
from the salary in equal and consecutive instalments, if possible. The Employer
shall ensure payment of the total premium to the insurance company.
Participation ends with termination of employment with the Employer, at the
effective date of the old age pension or with death of the Employee.

 

8. The costs of commuting to and from the office shall be reimbursed in
compliance with the Dutch legal fiscal laws and the Employer’s policy if the
distance between the Employer’s office and the Employee’s home address involves
more than 10 kilometres.

 

9. Expenses for business travel in privately owned vehicles shall be reimbursed
in compliance with the Dutch legal fiscal laws and the travel and expense policy
of Forrester Research, Inc.

 

10. If the Employee is incapacitated to work on account of illness/disablement
or accident for a period longer than two months, the Employer shall be entitled
to suspend the transportation allowance until the Employee resumes work.

 

11. The Employee may join the Forrester Research, Inc. Amended and Restated
Employee Stock Purchase Plan according to the rules of that plan.

 

Article 4. Illness and incapacity for work

 

1. If the Employee is incapacitated to work on account of illness/disablement or
accident or unable to perform work for any reason, the Employee shall be obliged
to inform the Employer and HR thereof before 9:30 a.m. on the first day of
absence.

 

2. a) In the event of the Employee’s incapacity to work on account of
illness/disablement or accident the Employer shall for a maximum period of three
months, but until no later than the date when the Employee’s employment
hereunder ends (if that date is the earlier), continue to pay 100 per cent of
the Annual Base Salary as specified in article 3 of this Agreement, subject to
deduction of any benefits to be received by the Employee under the social
security laws and/or benefits under any other relevant insurances taken out by
the Employer.



--------------------------------------------------------------------------------

LOGO [g652998ex10_19logo.jpg]    - 4 -   

 

b) In case the Employee’s incapacity to work, as referred to in article 4.2 a,
continues after the first three months, the Employer shall for a maximum period
of twenty one months, but until no later than the date when the Employee’s
employment hereunder ends (if that date is the earlier), continue to pay 70 per
cent of the Annual Base Salary as specified in article 3 of this Agreement,
subject to deduction of any benefits to be received by the Employee under the
social security laws and/or benefits under any other relevant insurances taken
out by the Employer.

 

3. On pain of forfeiture of entitlement to continued payment of salary pursuant
to this Article 4, the Employee must strictly comply with any guidelines and
instructions given by or on behalf of the Employer regarding sick leave (of
which the Employee declares to be familiar with) and if so requested must
co-operate in any medical examination with regard thereto. Forfeiture of the
right on continued payment as provided above shall not prejudice the application
of other sanctions in this respect.

 

4. For the purpose of this Agreement, periods of incapacity to work following
each other at intervals of less than four weeks shall be regarded as one
consecutive period of incapacity to work.

 

Article 5. Sidelines

 

1. During his employment hereunder the Employee shall not perform any paid or
unpaid work or activities that could interfere with his obligations under this
Agreement without prior written approval of the Employer.

 

2. The Employee shall not accept any monies or other remuneration from third
parties in connection with his work for the Employer and/or any Affiliated
Company.

 

Article 6. Confidentiality and non-disclosure

 

1. During his employment hereunder as well as after its termination
-irrespective of the manner in which and the reasons for which his employment
may be terminated- the Employee shall treat as strictly confidential and not
disclose to third parties, whether directly or indirectly, in any form or manner
whatsoever, any information which comes to his knowledge regarding the business
and interests of the Employer and/or any Affiliated Company and/or its customers
and other business relations, all this in the broadest sense.

 

2. In the event that the Employee is suspended and upon termination of the
Employee’s employment hereunder — irrespective of the manner in which and the
reasons for which the employment may be terminated — the Employee shall at the
Employer’s first request to that effect surrender to the Employer all property
of the Employer in the Employee’s possession as well as all documents which in
any way whatever relate to the Employer and/or any Affiliated Company and/or
their customers and other business relations, all this in the broadest sense, as
well as all copies of such documents (whether or not recorded on data carriers)
and property.

 

3.

In the event that the Employee commits any breach of this Article, he shall
forfeit to the Employer, in variance from the provisions of Section 7:650,
subsections 3, 4 and



--------------------------------------------------------------------------------

LOGO [g652998ex10_19logo.jpg]    - 5 -   

 

  5 of the Civil Code, an immediately payable penalty of € 4,500.00 for each
such breach, to be increased by € 450.00 for each day that any such breach
continues, without prior notice or judicial intervention being required and
entirely without prejudice to the Employer’s right, instead of this penalty, to
demand full compensation for the loss actually suffered by it and/or to demand
specific performance. Payment of the penalty referred to in this Article shall
not release the Employee from his obligations specified in this Article.

 

Article 7. Non-competition

 

1. For a period of twelve (12) months after termination of employment hereunder
- irrespective of the manner in which and the reasons for which employment has
been terminated - the Employee shall not without prior written approval of the
Employer be permitted to do any of the following:

 

  a) to work for or be involved with, in any manner, whether directly or
indirectly and whether paid or unpaid, any person, organization, company or
enterprise pursuing activities in competition with or similar or related to the
activities of the Employer and/or any Affiliated Company, or to have or take any
interest in such organization, company or enterprise;

 

  b) to solicit or endeavour to entice away from the Employer and/or any
Affiliated Company the business or custom of any customer or prospective
customer with a view towards providing goods or services to that customer or
prospective customer in competition with the Employer and/or any Affiliated
Company For the purposes of this paragraph, a customer means any firm, company
or other person or entity who, during the 12 months ending on the date of the
termination of the Employee’s employment, was a customer or client or in the
habit of dealing with the Employer and/or any Affiliated Company. For the
purposes of this paragraph, a prospective customer means any firm, company, or
other person or entity who, during the period of 12 months ending on the date of
the termination of the Employee’s employment, shall have had negotiations or
discussions with the Employer and/or any Affiliated Company with a view towards
dealing with it.

 

  c) to induce present employees of the Employer and/or any Affiliated Company
or persons who in the period of one year preceding the termination of the
Employee’s employment have been or were employed by the Employer and/or any
Affiliated Company to terminate their employment and/or to hire such present or
former employees.

 

2. The Employee acknowledges that the business of the Employer and the
Affiliated Companies is global in nature and accordingly the Employee agrees
that the restrictions set forth in this Article apply worldwide.

 

3. In the event that the Employee commits any breach of this Article, he shall
forfeit to the Employer, in variance from the provisions of Section 7:650,
subsections 3, 4 and 5 of the Dutch Civil Code, an immediately payable penalty
of € 4,500.00 for each such breach, to be increased by € 450.00 for each day
that any such breach continues, without prior notice or judicial intervention
being required and entirely without prejudice to the Employer’s right, instead
of this penalty, to demand full compensation for the loss actually suffered by
it and/or to demand specific performance. Payment of the penalty referred to in
this Article shall not release the Employee from his obligations specified in
this Article.



--------------------------------------------------------------------------------

LOGO [g652998ex10_19logo.jpg]    - 6 -   

 

Article 8. Intellectual and industrial property rights

 

1. All intellectual property rights, including but not limited to copyright and
patent, design and trade mark rights, in any products, works and/or services
developed by the Employee during or in connection with his employment hereunder
shall vest in the Employer.

 

2. The Employee hereby, if required, assigns to the Employer, which assignment
is hereby accepted by the Employer, all intellectual property rights in any
products, works and/or services developed (completely or in part) by the
Employee during or in connection with his employment hereunder. The Employee
agrees that where this assignment (or part thereof) should at any time prove to
be legally invalid, he shall at such time assign said rights -without imposing
any condition thereon - to the Employer by a separate deed.

 

3. In respect of the products, works and/or services referred to in this
Article, the Employee hereby waives any and all moral rights as defined in
Section 25 of the Copyright Act.

 

4. The provisions of this Article imply that both during his employment
hereunder and at any time thereafter the Employee shall not be permitted to
commercially exploit or cause others to commercially exploit in whatever manner
and/or to register or cause others to register any products, works and/or
services developed by him during or in connection with his employment hereunder.

 

5. The parties agree that the salary of the Employee is deemed to include
compensation for deprivation (if any) of intellectual property rights.

 

Article 9. Termination

 

1. The Employer shall be under no obligation to vest in or assign to the
Employee any powers or duties or to provide any work for the Employee after
lawful notice to terminate has been given, whether by the Employer or the
Employee. The Employer may at any time or from time to time after lawful notice
of termination has been served by either party in its discretion:

 

  a) Require the Employee not to perform his duties including, without
limitation, requiring him not to contact any customers, clients, suppliers, or
employees of the Employer; and/or

 

  b) Exclude the Employee from any premises of the Employer.

The Employee shall continue to receive his Annual Base Salary and other benefits
hereunder during any period of notice in which he is required to remain away
from work pursuant to this Article. The Employee shall continue to comply with
all obligations under this Agreement (other than to provide work to the
Employer), and shall continue to be bound by his obligations of fidelity in full
and to the same extent as existed prior to the Employer’s rights under this
Article being exercised.



--------------------------------------------------------------------------------

LOGO [g652998ex10_19logo.jpg]    - 7 -   

 

2. The Employer shall be entitled to dismiss the Employee without notice or
payment in lieu of notice for gross misconduct if the Employee commits any
serious breach of his obligations as an employee (“Dringende reden” as mentioned
in article 7:678 of the Dutch Civil Code).

 

3. In the event that the Employee’s employment is terminated at the initiative
of the Employer for any reason other than the Employee’s gross misconduct or
gross negligence, the Employee will be entitled to severance compensation in an
amount equal to the greater of any severance due under applicable Dutch law or
the cash severance component of the written Forrester Research, Inc. severance
plan applicable to executive team members then in effect, provided that the
Employee executes a release of legal claims in the Employer’s favour.

 

Article 10. Data Protection

 

1. By signing this Agreement, the Employee acknowledges and agrees that it may
be necessary for the Employer, be it in connection with this Agreement or
otherwise, to process, provide or transfer (sensitive) personal information
and/or data concerning him. The Employee further acknowledges and agrees that it
may be necessary for the Employer to provide or transfer this information and/or
data to third parties, inside or outside the European Union. By signing this
Agreement, the Employee consciously and expressly grants the Employer his
permission for the aforementioned processing, providing and/or transferring of
his (sensitive) personal information and/or data. The foregoing is
notwithstanding the Employee’s rights of access, rectification and opposition,
or any other rights under the Act on the protection of personal data (Wet
Bescherming Persoonsgegevens).

 

Article 11. Telecommunications and IT

 

  1. The Employer has the right to monitor any and all aspects of its telephone
and computer systems that are made available to the Employee, within the limits
of Dutch privacy law, and to monitor, intercept and/or record any communications
made by him, including any type of telephone, email or Internet communications,
and the Employee hereby expressly consents to the Employer doing so. Such
monitoring shall principally be for business purposes only. The Employee has
been made aware of the Employer’s policy in this connection with which he must
comply.

 

Article 12. Code of Conduct

 

1. The Employee agrees by his signature that he has read, understood and will be
bound by the attached Forrester Research, Inc. Code of Business Conduct and
Ethics, except where the rules refer to US specific employment conditions.

 

Article 13. Miscellaneous

 

1. This Agreement is construed in accordance with the laws of the Netherlands
and any disputes arising from or relating to this Agreement shall be governed by
the laws of the Netherlands.

 

2. All income tax and social security contributions which an employer must by
law deduct from its employees’ salaries and pay to the relevant authorities
shall be so deducted from and paid in respect of all amounts to be paid to the
Employee under this Agreement, unless it follows from the nature of the payment
that it may be made tax-free.



--------------------------------------------------------------------------------

LOGO [g652998ex10_19logo.jpg]    - 8 -   

 

3. If at any time it is determined by the Inspector of Taxes and/or the
Implementing Authority Employees Insurances (“UWV”) that any of the payments to
be made to the Employee under or in connection with this Agreement are (in part)
subject to the levy of income tax/wage tax and/or social security contributions,
the compulsory deductions shall be made yet and charged to the debit of the
Employee. As from such time the amounts of the relevant future payment(s) shall
be reduced to the level at which such payment(s) may be made tax-free.

 

4. The Employer reserves the right, according to Article 7:613 of the Dutch
Civil Code, within the limits of what is reasonable, to modify and/or supplement
this Agreement and all arrangements made hereunder between the parties, if in
the Employer’s judgement circumstances warrant such modification or
supplementation.

 

5. The foregoing constitutes the entire agreement between the parties and
supersedes all agreements and undertakings previously made and given by and
between the Employee and the (bodies of the) Employer and/or any Affiliated
Company. Amendments to this Agreement shall only be effective when made in
writing and signed by both parties.

This agreed, drafted in duplicate and signed by the Employee in Amsterdam on
3 DECEMBER 2013.

 

FORRESTER RESEARCH B.V.     The Employer     The Employee LOGO
[g652998ex10_19pg08a.jpg]     LOGO [g652998ex10_19pg08bnew.jpg]

 

   

 

Michael A. Doyle     Dennis van Lingen Director     Forrester Research B.V.    